 In the Matter of CHARLES SMITH NASH COMPANY,A COPARTNERSHIPCOMPOSEDOF CHARLES SMITH ANDFRANK CLARH,1 EMPLOYERandGENERALDRIVERS, CHAUFFEURSAND HELPERSOF AMERICA, LOCAL NO.886, AFFILIATED WITH THE INTERNATIONALBROTHERHOOD OF TEAM-STERS,CIIAUFFEURS,WAREHOUSEMEN AND HELPERS OF AMERICA,AFL,2 PETITIONERCase No. 16-RC-325.-Decided May 12,1919DECISIONANDORDERUpon a petition duly filed, a hearing in this matter was held beforeCharles Y. Latimer, hearing officer. The hearingofficer's rulings madeat the hearing are free from prejudicial error and are herebyaffirmed.The Employer moved to dismiss the petition upon jurisdictional andother grounds, which motion will be considered hereinafter.Pursuant to the provisions of Section 3 (b) of the National LaborRelationsAct, the Board has delegated its powers in connection withthis case to a three-lnember panel [Members Reynolds, Murdock, andGray].Upon the entire record in this case, the Board finds :1.The Employer is engagedin commercewithin themeaning ofthe National Labor Relations Act .32.The Petitioneris a labororganizationclaiming to represent em-ployees of the Employer.3.The alleged appropriate unit :The Petitionerseeks a unit composed of mechanics,porters, frontend men, andupholsterers, employed at the Employer's plant, locatedat Oklahoma City, Oklahoma.The Employerurges thatthe petitionbe dismissedupon the ground that the unit soughtis inappropriate, inthat it does not include all the employees in the Employer's servicedepartment.,''The Employer's name appears as amended at the hearing.' The Petitioner's name appears as amended at the hearing.TheEmployer'smotion to dismissupon jurisdictionalgrounds is hereby denied.SeeMatter of Adams Motors,Inc.,80 N.L. R. B. 1518,and cases cited therein.4 Althoughthe Employer filed an answer requesting dismissal of the petition upon variousother grounds,in view of our findings herein we deem it unnecessary to pass upon thesufficiency of such other grounds.83 N. L. R. B., No. 82.511 ,512DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Employer is engaged in the business of selling and servicingnew and used automobiles.As part of its business, it maintains aservice department, in which work is performed incidental to the re-pair, restoration and servicing of automobiles.This department iscomposed of the following subdepartments: (1) general service; (2)used car reconditioning; (3) lubrication; (4) body shop; and (5) partsshop.The employees who work in the subdepartments listed aboveare classified as mechanics, mechanics helpers, front end mechanics,lubrication man, upholsterer, body shop men, parts men, and servicesalesmen.5The service department is located in three buildings.Onebuilding constitutes the main plant and sales room, at which all typesof repair work is performed.Another building, located directly be-hind the main plant, is called the used car shop, at which used carsare reconditioned.The third building, located a block away from themain plant, houses the body shop, where body work is done.Allemployees in the service department are under the general supervisionof a service manager.The operations of the service department areinterwoven; and the work performed by the employees therein is inter-related.For example, the parts department men spend about 75percent of their time working with other service department employees,and the mechanics at the used car shop sometimes perform body work.The employees in the service department have common conditions ofemployment, and similar bargaining interests.There is no historyof'collective bargaining.At the hearing, the Petitioner declined to amend its petition so as toinclude all the service department employees at the Employer's plant,claiming that the body shop and parts department employees areunder different management, different supervision, and are engaged ina separate operation.6It refused to include the service salesmen, con-tending that they are actuallysalesmenrather than mechanics, andthat they are also supervisors .7The Petitioner gave as its reason fornot wishing to include the lubricating department the fact that there isonly one employee in this department, and that he is probably a super-visor." _The record does not disclose the Petitioner's reason for exclud-ing mechanics helpers.Nos contention is made that the employees, inthe unit sought constitute a craft group.The Board has held that the arbitrary grouping of employees by alabor organization because it has limited its organizational activities to.5 The record disclosesthatservice salesmen are in factmechanics,who examine a cus-tomer's car and prescribe the work required to recondition it.e The record does not substantiate this contention.The record does not bear out this conclusion.See footnote5, supra.It does not appear from the record that this employee exercises supervisory authoritywithin the meaning of the Act. CHARLES SMITHNASH COMPANY513such grouping does not justify a finding of an appropriate unit onthat basis.9This is particularly true where, as in this case, the em-ployees involved are an integral part of a larger unit engaged inmaintaining, servicing, and repairing automobiles such as the Boardhas found appropriate in the past,"' and a functional coherenceand interdependence among all the employees is present. In theinstant case, it is clear that the Petitioner desires to include some, butnot all, of a group of employees performing similar work and havingsimilar interests, inasmuch as it has requested a unit composed of onlya part of the Employer's service department.While the Board hasfound appropriate a unit comprising all the service department em-ployees of an Employer,11 it has refused to establish as a departmentalunit a portion of such employees.12In view of the foregoing, we find that the unit claimed is inappropri-ate for the purposes of collective bargaining.We also find that noquestion affecting commerce exists concerning the representation ofemployees of the Employer within the meaning of Section 9 (c) (1)and Section 2 (6) and (7) of the Act.We shall, therefore, dismissthe petition.ORDERIT IS HEREBY ORDERED that the petition for investigation and certifica-tion of representatives of employees of Charles Smith Nash Company,located at Oklahoma City, Oklahoma, filed herein by General Drivers,Chauffeurs and Helpers of America, Local No. 886, affiliated with TheInternational Brotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, AFL, be, and it hereby is, dismissed.9Matter of Hull-Rodell Motors,Inc,79 N. L. R B. 1408;Matter of Nash Motors Divisionof Nash-Kelvinator Sales Corporation,68 N. L.R. B. 651.10Matter of Lewiston Buick Company,77 N. L. R. B. 375.11Matter of Lewiston Buick Company,footnote 10,supra.12Matter of Hull-Rodell Motors,Inc.,footnote9, supra.